DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 depends upon claim 13, which is a method.  The language for claim 19 comprises “The system of claim 13…”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “document filter configured to be injected”, “document filter configured to intercept/identify/access/identify/apply” in claim 7; “document filter is configured to display” in claim 12; and “process filter service configured to resolve/access/identify/apply/determine/display” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarin et al, U.S. Patent 9,928,373.

As per claim 1, it is taught of a method for alerting of access to a file based on attribute data, the method comprising:
(a) intercepting, by a document filter injected into an application executing on a client device, a call of the application to open a file (col. 3, lines 47-49 and col 5, lines 5-6);
(b) identifying, by the document filter, using a name of the file, an attribute data file of the file (col. 5, lines 7-11; col. 6, lines 23-24; and as recited in claim 1 as including file names);
(c) accessing, by the document filter, a set of attribute data and corresponding values from the attribute data file (col. 5, lines 7-11 and col. 6, lines 23-24);
(d) identifying, by the document filter, one or more rules (DLP policy) to be applied to the set of attribute data to determine whether or not to open the file (col. 5, lines 8-13 & 20-22);
(e) applying, by the document filter, the one or more rules to values of the set of attribute data (col. 5, lines 8-22 & 44-49);

(g) displaying a prompt identifying one or more reasons for not opening the file (incident report describing the attempt)(col. 4, lines 43-45).  
As per claim 2, it is disclosed wherein the attribute data file comprises one of a master file table or an alternate data stream (col. 5, lines 6-11).
As per claim 3, it is taught of further comprising preventing, by the document filter, opening of the file (col. 5, lines 8-22 & 44-49).
As per claim 4, it is disclosed wherein the set of attribute data identifies a domain of where the files was created and application of the one or more rules determines that the domain of the client device is different than the domain (not part of the enterprise network) identified in the set of attribute data (col. 4, lines 53-61 and col. 5, lines 8-13).
As per claim 5, it is taught wherein the set of attribute data identifies a user that created the file and application of the one or more rules determines that the user logged into the client device is different than the user identified in the set of attribute data (col. 4, lines 53-61 and col. 5, lines 8-13).
As per claim 6, it is disclosed of further comprising displaying, by the document filter, the prompt (col. 4, lines 43-45). 
As per claim 7, it is taught of a system for alerting of access to a file based on attribute data, the system comprising:
one or more processors, coupled to memory (col. 1, line 64 through col. 2, line 2);
a document filter executable on the one or more processors and configured to be injected into an application executing on the one or more processors, wherein the document filter is configured to:
intercept a call of the application to open a file (col. 3, lines 47-49 and col 5, lines 5-6);

access a set of attribute data and corresponding values from the attribute data file (col. 5, lines 7-11 and col. 6, lines 23-24);  71Attorney Docket No. 098473-0242 (KB4-0 11USDIV)
identify one or more rules (DLP policy) to be applied to the set of attribute data to determine whether or not to open the file (col. 5, lines 8-13 & 20-22);
apply the one or more rules to values of the set of attribute data (col. 5, lines 8-22 & 44-49);
determine responsive to the application of the one or more rules, not to open the file (col. 5, lines 8-19 & 44-49); and
wherein the one or more processors are configured to display a prompt identifying one or more reasons for not opening the file (incident report describing the attempt)(col. 4, lines 43-45). 
As per claim 8, it is disclosed wherein the attribute data file comprises one of a master file table or an alternate data stream (col. 5, lines 6-11).
As per claim 9, it is taught of further comprising preventing, by the document filter, opening of the file (col. 5, lines 8-22 & 44-49).
As per claim 10, it is disclosed wherein the set of attribute data identifies a domain of where the files were created and application of the one or more rules determines that the domain of the client device is different than the domain (not part of the enterprise network) identified in the set of attribute data (col. 4, lines 53-61 and col. 5, lines 8-13).
As per claim 11, it is taught wherein the set of attribute data identifies a user that created the file and application of the one or more rules determines that the user logged into the client device is different than the user identified in the set of attribute data (col. 4, lines 53-61 and col. 5, lines 8-13).
As per claim 12, it is disclosed wherein the document filter is further configured to display the prompt (col. 4, lines 43-45).  

Allowable Subject Matter
Claims 13-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

As per claim 13, it was not found to be taught in the prior art of a process filter service:
resolving a name of an executable file of an application based on a process identifier of a launched application;
identifies the name of the file by using an attribute data file of the application, which includes a set of attribute data;
identifies one or more rules to be applied to the set of attribute data to determine whether or not the launched application is suspicious; and
upon determining that the launched application is suspicious, displaying a prompt that identifies that the launched application is suspicious.  
Independent claim 18 similar in scope to independent claim 13, and is allowable for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mu, U.S. Patent 7,908,656 is relied upon for disclosing of file system filter that accesses event data to detect unauthorized access, see abstract.
Yu et al, 2021/0073407 is relied upon for disclosing of a file system filter that intercepts requests for obtaining file handles, see paragraph 0072.

Frick, US 2020/0184071 is relied upon for using filter rules and viewing attribute values, see paragraph 0019. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431